Exhibit 10.3 SECOND AMENDMENT SECOND AMENDMENT, dated as of November 2, 2007 (this “Amendment”), to the Amended and Restated Competitive Advance and Revolving Credit Agreement, dated as of January 6, 2006 (the “Credit Agreement”), among PHH Corporation, a Maryland corporation (the “Borrower”), PHH Vehicle Management Services, Inc., a Canadian corporation (the “Canadian Subsidiary Borrower”), Citicorp USA, Inc., as Syndication Agent, The Bank of Nova Scotia (the “Canadian Lender”) and Wachovia Bank, National Association, as Co-Documentation Agents, and JPMorgan Chase Bank, N.A., as Administrative Agent. W I T N E S S E T H : WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to the Credit Agreement; WHEREAS, the Borrower has requested that a certain provision of the Credit Agreement be amended as set forth herein; and WHEREAS, the Lenders are willing to agree to such amendment on the terms set forth herein; NOW, THEREFORE, in consideration of the premises contained herein, the parties hereto agree as follows: 1.Defined Terms.Unless otherwise defined herein, capitalized terms shall have the meanings given to them in the Credit Agreement. 2.Amendment to Section 6.1(i).Section 6.1(i) of the Credit Agreement is hereby amended by deleting therefrom the following: “, if the aggregate principal amount of all such Indebtedness does not exceed $1,150,000,000”. 3.Amendment Fee. The Borrower shall pay to Administrative Agent for the account of each Lender that executes and delivers a counterpart to this Amendment on or before 3:00 P.M. EST November 2, 2007, an amendment fee equal to 0.03% of the outstanding principal amount of such Lender’s Revolving Commitments. 4.Representations and Warranties.On and as of the date hereof, the Borrower hereby confirms, reaffirms and restates the representations and warranties set forth in Section 3 of the Credit Agreement mutatismutandis, except to the extent that such representations and warranties (i) are the subject of that certain Waiver, dated as of December 21, 2006, to the Credit Agreement or (ii) expressly relate to a specific earlier date in which case the Borrower hereby confirms, reaffirms and restates such representations and warranties as of such earlier date. 5.Effectiveness of Amendment.This Amendment shall become effective as of the date the Administrative Agent shall have received counterparts of this Amendment duly executed by the Borrower and the Required Lenders. 6.Continuing Effect; No Other Amendments.Except as expressly provided herein, all of the terms and provisions of the Credit Agreement are and shall remain in full force and effect. 7.Expenses.The Borrower agrees to pay and reimburse the Administrative Agent for all of its reasonable costs and out-of-pocket expenses incurred in connection with the preparation and delivery of this Amendment, including, without limitation, the reasonable fees and disbursements of counsel to the Administrative Agent. 8.Counterparts.This Amendment may be executed in any number of counterparts by the parties hereto (including by facsimile or electronic transmission), each of which counterparts when so executed shall be an original, but all the counterparts shall together constitute one and the same instrument. 9.GOVERNING LAW.THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. [remainder of page intentionally left blank] 2 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly executed as of the day and the year first above written. PHH CORPORATION, as the Borrower By: /s/ Mark E. Johnson Name: Mark E. Johnson Title:Vice President and Treasurer PHH VEHICLE MANAGEMENT SERVICES, INC., as the Canadian Borrower By: /s/ Mark E. Johnson Name: Mark E. Johnson Title:Vice President and Treasurer JPMORGAN CHASE BANK, N.A., as Administrative Agent By:/s/John J. Coffey Name: John J. Coffey Title:Managing Director THE BANK OF NOVA SCOTIA, as the Canadian Lender By:/s/Todd Meller Name: Todd Meller Title:Managing Director ABN AMRO Bank N.V. By:/s/ Andrew C. Salerno Name: Andrew C. Salerno Title:Director By:/s/ Michael DeMarco Name: Michael DeMarco Title:Vice President BANK OF COMMUNICATIONS CO., LTD. NEW YORK BRANCH By:/s/ Shelby He Name: Shelby He Title: Deputy General Manager BARCLAYS BANK PLC By:/s/ Nicholas Bell Name: Nicholas Bell Title:Director CALYON NEW YORK BRANCH By:/s/ Walter Hay Buckley Name: Walter Jay Buckley Title: Managing Director By:/s/ Sebastian Rocco Name: Sebastian Rocco Title: Managing Director CIBC INC. By:/s/ Dominic J. Sorresso Name:Dominic J. Sorresso Title: Executive Director CIBC World Markets Corp. Authorized Signatory CITIBANK, N.A. By:/s/ Thomas A. Neville Name: Thomas A. Neville Title: Attorney-in-Fact CITICORP USA, Inc. By:/s/ Andrew L. Kreeger Name: Andrew L. Kreeger Title: Vice President DEUTSCHE BANK AG NEW YORK BRANCH By:/s/ Richard Herder Name: Richard Herder Title: Managing Director By:/s/ Melissa Curry Name: Melissa Curry Title: Vice President HSBC Bank (USA), N.A. By:/s/ Vince Clark Name: Vince Clark Title: Senior Vice President Manufacturers & Traders Trust Company By:/s/ Laurel L.B. Magruder Name: Laurel L.B. Magruder Title:Vice President MELLON BANK, N.A., as Lender By:/s/ Donald G. Cassidy, Jr. Name: Donald G. Cassidy, Jr. Title:Senior Vice President MERRIL LYNCH BANK USA By:/s/ Louis Alder Name: Louis Alder Title:Director THE NORTHERN TRUST COMPANY By:/s/ Peter J. Hallan Name: Peter J. Hallan Title: Vice President Royal Bank of Canada By:/s/ Howard Lee Name: Howard Lee Title: Authorized Signatory THE ROYAL BANK OF SCOTLAND PLC By:/s/ Angela Reilly Name: Angela Reilly Title: Managing Director UBS LOAN FINANCE LLC By:/s/ Irja R. Otsa Name: Irja R. Otsa Title: Associate Director By:/s/ David B. Julie Name: David B. Julie Title: Associate Director Wachovia Bank, National Association By:/s/ Karin E. Samuel Name: Karin E. Samuel Title: Vice President
